DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 06/11/2021 have been fully considered but they are not persuasive. 
Applicant argues that O’Neil et al. do not teach an utterance presentation step in which a presentation part of the dialogue system presents a leap-in-logic utterance, of which a logical structure is partially missing; a confirmation receiving step in which an input part of the dialogue system receives a user action after the leap-in-logic utterance is presented; a supplementary presentation step in which where the user action is a confirmation action which is an action to confirm information missing in the leap-in-logic utterance, the presentation part of the dialogue system presents a supplementary 
The examiner disagrees, since O’Neil et al. disclose “once a user utterance has been detected by the automatic dialogue system 1, the dialogue manager 6 decides whether the automatic dialogue system 1 should respond by:  (a) confirming what the user has said;  (b) checking to see if the user's request can be fulfilled (e.g. is there a train scheduled for the requested day and time?); or (c) asking the user for more information… allow the improved dialogue manager's 20 normal confirmation 
strategies to be re-applied (e.g. if the user has given all key values required to complete the transaction, then explicitly confirm those values), and to allow the user to reconfirm that they wish to proceed with the transaction.” (paragraphs 14 – 17, 153).  “In an implicit confirmation strategy a recognized answer in a previous utterance is embedded in the system's next question (e.g. "So, you're arriving at the Hilton in Belfast on Friday")…The DiscourseManager 22 further ensures that the receipt of a confirmatory response by the user is immediately followed by a question requesting further information (e.g. "what day are you departing?")”[paragraphs 110 – 112]. 
	Thus, the cited portions teach all parts of the limitation of a leap-in-logic utterance, a confirmation receiving step, and a supplementary presentation step describing the missing information.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1 –8, 11, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Neil et al. (US PAP 2005/0278180).
As per claims 1, 7, 8, O’Neil et al. teach a dialogue method/system executed by a dialogue system that conducts a dialogue with a user, the method comprising: 
an utterance presentation step in which a presentation part of the dialogue system presents a leap-in-logic utterance, of which a logical structure is partially missing (“once a user utterance has been detected by the automatic dialogue system 1, the dialogue manager 6 decides whether the automatic dialogue system 1 should respond by… asking the user for more information.”; paragraphs 6, 14 - 17, 121); 
a confirmation receiving step in which an input part of the dialogue system receives a user action after the leap-in-logic utterance is presented (paragraphs 14 – 17, 153); and
a supplementary presentation step in which where the user action is a confirmation action which is an action to confirm information missing in the leap-in-logic utterance, the presentation part of the dialogue system presents a supplementary utterance which is an utterance describing the missing information (“allow the improved dialogue manager's 20 normal confirmation strategies to be re-applied (e.g. if the user 

As per claim 2, O’Neil et al. further disclose the leap-in-logic utterance is an utterance which is missing information relating to at least one of a premise, an interpretation and a conclusion of the logical structure (“the generic confirmation strategy enables the improved dialogue manager 20 to interpret the user's most recent utterance in light of the improved dialogue manager's own last utterance.  For instance, if the user answers "Yes" in response to the system's observation "So, you're staying in Dublin", then Dublin can be regarded as the confirmed location”; paragraphs 14, 17, 213, 233). 

As per claim 3, O’Neil et al. further disclose a confirmation presentation step in which when the user action is not a confirmation action, the presentation part of the dialogue system presents an utterance confirming information missing in the leap-in-logic utterance (“the dialogue manager 6 might perform the combined operations of confirmation, validation and further information requests in a single dialogue turn.”; paragraphs 14, 18, 28; see also paragraphs 111, 215). 

	As per claim 4, O’Neil et al. further disclose the leap-in-logic 
utterance is an utterance which is an utterance with a second topic which is a 
topic less relevant to the topic of the dialogue made before the leap-in-logic 

not included (“scoring the degree of relevance it assigns to different domain-specific parse tags… accept typical combinations of information supplied (prompted or unprompted) by the user and to ask appropriate follow-up questions for whatever information is still missing.”; paragraphs 201, 233). 

	As per claim 5, O’Neil et al. further disclose the leap-in-logic utterance is an utterance with a topic less relevant to the topic of the dialogue made before the leap-in-logic utterance and which is an utterance, at a beginning of which a topic transition word indicating that a topic is changed is added (“The improved dialogue manager permits transfer of dialogue control between service-related dialogue topics.  In other words, referring to FIG. 5, the improved dialogue manager permits the user to change topic from the topic dealt with by service agent Service.sub.A to the topic dealt with by service agent Service.sub.B (i.e. Service.sub.A-&gt;Service- .sub.B transition 
permitted).”; paragraphs 201, 240). 

	As per claim 6, O’Neil et al. further disclose the supplementary utterance is an utterance including a question with contents with which the user can easily agree regarding the missing information (“enables the improved dialogue manager 20 to interpret the user's most recent utterance in light of the improved dialogue manager's own last utterance.  For instance, if the user answers "Yes" in response to the system's observation "So, you're staying in Dublin", then Dublin can be regarded as the confirmed location”; paragraphs 112 – 120, 213, 153). 


	As per claim 12, O’Neil et al. teach a non-transitory a non-transitory computer-readable recording medium having a program recorded thereon for causing a computer to function as the dialogue apparatus according to claim 8 (paragraphs 36 – 43).

Conclusion 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658